        Case 3:19-cv-00066-CAR Document 40 Filed 12/05/19 Page 1 of 42



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                 ATHENS DIVISION

GENE THROWER, individually and on
behalf of others similarly situated,

       Plaintiff,                                 CIVIL ACTION FILE NO. 3:19-cv-00066-
                                                  CAR
v.

MATRIX WARRANTY SOLUTIONS, INC.
                                                  DEFENDANTS MATRIX WARRANTY
d/b/a ELEMENT PROTECTION, VALIANT
AUTO LLC d/b/a AUTOMOTIVE                         SOLUTIONS, INC. AND VALIANT
SERVICES CENTER, and MICHAEL                      AUTO LLC’S REPLY IN SUPPORT OF
KASICK                                            THEIR MOTION TO STAY
                                                  DISCOVERY
       Defendants.

       Defendants Matrix Warranty Solutions, Inc. d/b/a Element Protection (“Matrix”) and

Valiant Auto LLC d/b/a Automotive Services Center (“Valiant”) (collectively “Defendants”), by

counsel, submit this Reply in Support of their Motion to Stay Discovery pending the Court’s

adjudication of Matrix’s Rule 12(b)(2) Motion to Dismiss for Lack of Personal Jurisdiction (ECF

No. 29) and Valiant’s Rule 12(b)(6) Motion to Dismiss for Failure to State a Claim (ECF No.

30), (collectively, “Motions to Dismiss”).

I.     INTRODUCTION

       This Court should grant Defendants’ Motion to Stay Discovery to expedite the resolution

of this matter and to avoid burdening Defendants with unnecessary discovery. The threshold

disputes in this matter are whether this Court can exercise personal jurisdiction over Matrix, and

whether Plaintiff Gene Thrower’s (“Plaintiff” or “Thrower”) claims against Valiant even state a

claim under Fed. R. Civ. P. 12(b)(6). Defendants have filed dispositive motions explaining why

the answer to both questions is “no.” The issues raised in Defendants’ motions are meritorious

and should result in Plaintiff’s claims being dismissed as to them.        The shortcomings in
        Case 3:19-cv-00066-CAR Document 40 Filed 12/05/19 Page 2 of 42



Plaintiff’s Amended Complaint should be resolved before Defendants are subjected to discovery

based on Plaintiff’s insufficiently pleaded claims, which include putative class claims for which

Plaintiff has already attempted to subject Defendants to extremely onerous, cookie-cutter

discovery reaching back four years from the date of the Complaint.         See Exhibits 1 & 2

(Plaintiff’s First Set of Discovery to Matrix Warranty Solutions, Inc.; Plaintiff’s First Set of

Discovery to Valiant Auto LLC). A stay of discovery should cause no unfair prejudice to

Plaintiff, who allegedly provided Defendant Kasick with prior express consent to make the calls

at issue. Kasick Answer ¶ 37 (ECF No. 28). The stay will instead promote judicial efficiency by

determining whether the scope of this matter may be narrowed if Plaintiff has not stated valid

claims against Valiant, and to ensure that Defendant Matrix is not dragged into expensive,

burdensome party discovery in a case where it is not even subject to the Court’s personal

jurisdiction. Accordingly, Defendants’ Motion to Stay should be granted.

II.    BACKGROUND

       Plaintiff’s Opposition to Defendants’ Motion to Stay overstates the allegations actually

contained in his First Amended Complaint. With regard to Matrix, Plaintiff has stated only

broad, conclusory allegations devoid of factual support that Matrix “facilitated” any allegedly

unlawful calls to him. See Plaintiff’s Opposition to Motion to Stay at 2 (ECF No. 39) (citing

Compl. ¶ 7); see also Compl. ¶ 56 (“Matrix is liable for calls initiated by [Valiant] through its

call center operator Michael Kasick.”). As highlighted in Matrix’s Rule 12(b)(2) Motion and its

Reply in Support thereof, Plaintiff’s threadbare allegations do not support the exercise of

personal jurisdiction over Matrix here. Matrix is a Texas-based entity that does not operate in

this District, and does not make outbound calls to consumers. See Matrix’s Reply at 7 (ECF No.

36) (citing Tuerk Decl. ¶¶ 4-6). Plaintiff’s Complaint does not contest that Matrix has not made



                                               2
         Case 3:19-cv-00066-CAR Document 40 Filed 12/05/19 Page 3 of 42



any call to him, but instead asserts vague and conclusory statements purporting to show some

sort of agency relationship with Kasick to support Matrix’s vicarious liability for Kasick’s

actions. See Memorandum in Support of Matrix’s Motion to Dismiss at 7 (ECF No. 29-2) (citing

Compl. ¶¶ 3, 56-57). These unsubstantiated, conclusory legal allegations, which are directly

contradicted by Mr. Tuerk’s sworn declaration, must be ignored and cannot support an assertion

of jurisdiction over Matrix in this case.

       Likewise, Valiant’s Rule 12(b)(6) Motion and its Reply in Support point to the fatal flaws

in Plaintiff’s allegations as to Valiant (and thus also Matrix up the imagined agency chain).

Plaintiff has not alleged Valiant made more than a single call to him as required to state a claim

under 47 U.S.C. § 227(c)(5). See Memorandum in Support of Valiant’s Motion to Dismiss at 5

(ECF No. 30-1). Most fatal to Plaintiff’s allegations against Valiant, as with his allegations

against Matrix, is his reliance on half-baked assertion of vicarious liability for the actions of

Defendant Michael Kasick (“Kasick”). Kasick, in his Answer, denies all allegations of any

agency relationship or control asserted over him by Matrix or Valiant in making any outgoing

telephone calls, to Plaintiff or otherwise. See Kasick Answer ¶¶ 37, 43-44, 50 (ECF No. 28).

However, even absent Kasick’s denial of such a relationship, Plaintiff fails to plausibly state any

facts that would show Valiant (or Matrix) exercised substantial control over Kasick or ratified

any of Kasick’s alleged actions to support a finding of vicarious liability. See Valiant’s Reply at

3-4 (ECF No. 37) (citing inconsistent and vague allegations purporting to support a showing of

vicarious liability in Plaintiff’s Complaint).

       Plaintiff issued his first discovery requests to Defendants on November 26, 2019. See

Exhibits 1 & 2. However, due to the insufficiencies in Plaintiff’s claims against Defendants,

there is substantial likelihood that this Court will grant their Motions to Dismiss and therefore



                                                 3
         Case 3:19-cv-00066-CAR Document 40 Filed 12/05/19 Page 4 of 42



terminate this litigation as to them. As a result, it is appropriate to grant Defendants’ Motion to

Stay to prevent the unnecessary burden of answering discovery prior to the Court’s ruling on

these dispositive motions.

III.   ARGUMENT

       The Eleventh Circuit has noted that “[f]acial challenges to the legal sufficiency of a claim

or defense, such as a motion to dismiss based on failure to state a claim for relief, should . . . be

resolved before discovery begins.” Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1367

(11th Cir. 1997); see also Lawrence v. Governor of Ga., 721 F. App’x 862, 864-65 (11th Cir.

2018) (ruling the district court did not abuse its discretion by granting a motion to stay discovery

when plaintiff’s complaint failed to state a claim under Fed. R. Civ. P. 8); Lopez v. United States,

656 F. App’x 957, 963 (11th Cir. 2016) (“While discovery may be necessary and appropriate to

resolve a factual challenge to the district court’s jurisdiction, discovery is not necessary where, as

here, the court must resolve a facial challenge to the legal sufficiency of a claim, such as a

motion to dismiss under Rule 12(b)(6).”); Horton v. Reeves, CV 118-165, 2018 U.S. Dist.

LEXIS 208037, at *2 (S.D. Ga. Dec. 10, 2018) (“When balancing the costs and burdens to the

parties, the Court concludes discovery should be stayed pending resolution of the motion to

dismiss.”); Mid-Continent Cas. Co. v. G.R. Constr. Mgmt., Case No. 2:17-cv-55-FtM-38CM,

2017 U.S. Dist. LEXIS 125021, at *6 (M.D. Fla. Aug. 8, 2017) (granting motion to stay because

defendant’s pending motion to dismiss was clearly meritorious). While courts in this circuit

have clarified that Chudasama “does not stand for the proposition that all discovery in every

circumstance should be stayed pending a decision on a motion to dismiss,” it does support that a

likely successful motion to dismiss should be ruled on before unnecessary discovery is

undertaken.   Tillman v. Ally Fin., Inc., Case No. 2:16-cv-313-FtM-99CM, 2016 U.S. Dist.



                                                  4
            Case 3:19-cv-00066-CAR Document 40 Filed 12/05/19 Page 5 of 42



LEXIS 143945, at *4 (M.D. Fla. Oct. 18, 2016) (citing Koock v. Sugar & Felsenthal, LLP, No.

8:09-cv-609-T-17EAJ, 2009 U.S. Dist. LEXIS 81153, at *2 (M.D. Fla. Aug. 19, 2009); In re

Winn Dixie Stores, Inc., No. 3:04-cv-194-J-33MCR, 2007 U.S. Dist. LEXIS 47014, at *1 (M.D.

Fla. June 28, 2007)). That is the case here, where a review of the merits of Defendants’ 12(b)(2)

and 12(b)(6) motions will likely result in their dismissal from this matter.

        The unnecessary burden of Plaintiff’s discovery requests, when weighed against the

merits of Defendants’ dispositive motions, weighs even more so in favor of a stay when

examining how burdensome Plaintiff’s requests are.            For example, Plaintiff includes the

following in his discovery requests to Matrix and Valiant:

        •        “Identify all third parties or sub-vendors used by Valiant Auto LLC in the course

of telemarketing.” Pl.’s First Interrogs. to Matrix, Interrog. 3.

        •        “How many new customer leads have you provided to Matrix Warranty?” Pl.’s

First Interrogs. to Valiant, Interrog. 11.

        •       “Please produce all documents relating to the number of customers or amount of

revenue acquired by you from telemarketing.” Pl.’s First Doc. Req. to Matrix, Req. 7; Pl.’s First

Doc. Req. to Valiant, Req. 7.

        •       “All internal communications at your company regarding Valiant Auto LLC.” .”

Pl.’s First Doc. Req. to Matrix, Req. 17.

        •       “Please produce all letters, emails, voicemails, text messages, instant messages,

social media messages and other communications between you and any vendor concerning

automated and/or telemarketing calls.” Pl.’s First Doc. Req. to Matrix, Req. 20; Pl.’s First Doc.

Req. to Valiant, Req. 24.




                                                  5
         Case 3:19-cv-00066-CAR Document 40 Filed 12/05/19 Page 6 of 42



A review of only these select discovery requests shows that these requests are vague, overly

burdensome, and often irrelevant. The remaining discovery requests served on Matrix and

Valiant are similarly burdensome. This is especially true when considering that these requests

apply to a four year period. It is clear a stay of discovery is warranted when the unnecessary task

of having to respond to such requests is weighed against the likelihood the claims against

Defendants will be dismissed.

        “In deciding whether to stay discovery pending resolution of a motion to dismiss, the

Court must balance the harm produced by a delay in discovery against the possibility that the

motion will be granted and entirely eliminate the need for such discovery.” Scoma Chiropractic,

P.A. v. Jackson Hewitt Inc., Case No. 2:17-cv-24-FtM-38CM, 2017 U.S. Dist. LEXIS 187066, at

*5 (M.D. Fla. Nov. 13, 2017) (citing McCabe v. Foley, 233 F.R.D. 683, 685 (M.D. Fla. 2006)

(citation omitted). “To this end, the Court must take a ‘preliminary peek’ at the merits of the

dispositive motion to see if it ‘appears to be clearly meritorious and truly case dispositive.’” Id.

In that vein, Defendants stand on the meritorious arguments set forth in their Motions to Dismiss,

as summarized above. See Epps v. Gap, Inc., No. CV 17-3424-MWF (PLAx), 2017 U.S. Dist.

LEXIS 219772, at *10-11 (C.D. Cal. June 27, 2017) (granting defendant’s motion to dismiss due

to strength of arguments in support of defendant’s motion and noting that motion to stay would

have been granted in absence of immediate ruling on motion to dismiss).

       Plaintiff attempts to argue in his Opposition that he will be prejudiced by the grant of a

stay by what he characterizes as the “potential destruction of evidence.” 1 His support for this



1
    The case cited by Plaintiff in support of the proposition that a delay will cause him to be
prejudiced is inapposite. In Gordon v. Mortgage Electronic Registration Systems, while the
court did deny a motion to stay discovery, this was in part because it examined the dispositive
motions unlikely to succeed, but more importantly, because it found some discovery was
necessary to rule on the subject motion to dismiss. See Case No. CV410-228, 2010 U.S. Dist.
                                                 6
         Case 3:19-cv-00066-CAR Document 40 Filed 12/05/19 Page 7 of 42



proposition is that “not all telecommunications companies . . . keep records of telephone

activities [for the relevant statutory period] . . . and without an immediate gathering of records,

the likelihood of destruction of this evidence increases with each passing day.” Opp. at 5-6 (ECF

No. 39). As evidenced by the discovery that Plaintiffs served on Defendants shortly after they

hung up the phone on their initial Rule 26(f) conference call, Plaintiff is more than capable of

serving subpoenas—or notices to preserve—on any third-party telecommunications companies

he deems appropriate. 2 Defendants are on notice of this lawsuit, and thus any concerns of

destruction of any such records in their possession is misplaced. Plaintiff’s claims of hardship or

prejudice due to any delay are not persuasive when weighed against the merits of Defendants’

Motions to Dismiss. See McCabe v. Foley, 233 F.R.D. 683, 687 (M.D. Fla. 2006) (finding

plaintiff’s claims of prejudice and extreme hardship due to delay in discovery unpersuasive to

prevent motion to stay in light of an only temporary delay while potentially dispositive motions

are decided).

       Further, Plaintiff seems to believe that it is an argument in his favor that “[Matrix] and

[Valiant] concede that their motion[s] [sic] won’t end this case as Michael Kasick has filed an

Answer.” Opp. at 5 (ECF No. 39). To the contrary, this instead extinguishes Plaintiff’s concerns

as to “potential destruction of evidence.” As stated in both Kasick’s Answer and Valiant’s Reply

in Support of its Motion to Dismiss, Kasick is the party who dialed the allegedly unlawful calls

to Plaintiff, which Kasick alleges he did with Plaintiff’s prior express consent. See Kasick


LEXIS 137234, at *2 (S.D. Ga. Dec. 29, 2010). No discovery is necessary to rule on
Defendants’ well founded dispositive motions in the present case.
2
   And as Plaintiff’s TCPA counsel is surely aware, unavailable call records is a routine issue in
TCPA cases, as FCC rules only require carriers to maintain toll call records for 18 months. 47
CFR § 42.6. Sampling, extrapolations, and secondary, non-carrier sources of that information is
routinely used to fill in gaps in such cases. In all events, subjecting Matrix and Valiant to
burdensome discovery will not fix that issue. The carriers have what they have, and Plaintiff
should issue whatever subpoenas he deems appropriate.
                                                7
         Case 3:19-cv-00066-CAR Document 40 Filed 12/05/19 Page 8 of 42



Answer ¶¶ 37, 43-44, 50 (ECF No. 28); Valiant Reply at 3 (ECF No. 37). Plaintiff is free to

pursue discovery as to Kasick, at least with respect to the issue of prior express consent, 3 but his

insufficient claims as to Valiant and Matrix should not open the expensive, time-consuming

doors of discovery until the Court has an opportunity to rule on their respective Motions to

Dismiss. As the Supreme Court has clearly held, “Rule 8 … does not unlock the doors of

discovery for a plaintiff armed with nothing more than conclusions.” Ashcroft v. Iqbal, 556 U.S.

662, 678-79 (2009). Plaintiff’s Complaint improperly attempts to invoke this Court’s exercise of

personal jurisdiction over Matrix where it is lacking, and improperly attempts to subject the

parties to expensive, burdensome discovery “with nothing more than conclusions.” The Court’s

gate-keeping function is needed here before Plaintiff’s defective pleading causes Matrix and

Valiant any further unjustified burden.

IV.    CONCLUSION

       Because it is within the Court’s broad discretion to stay discovery pending resolution of

preliminary motions that may dispose of the entire cause of action against one or more

defendants, and because Matrix and Valiant have filed such dispositive motions, Defendants

Matrix and Valiant respectfully request that the Court enter an order staying discovery as to them

until the Court has ruled on their Motions to Dismiss.




3
   As all Defendants agree, in the event the Court denies this motion, in all events the Court
should stage discovery so that the narrow, dispositive question of prior express consent is
resolved first. Nicholson v. REI Energy, Ltd. Liab. Co., 370 F. Supp. 3d 1199, 1204 (D. Or.
2019) (reciting Court’s grant of defendant’s motion bifurcating discovery in TCPA case to “the
narrow issue of whether the equipment constituted an ATDS could be dispositive of Plaintiff's
claim,” which issue is typically far more involved than the threshold question of consent);
America's Health & Res. Ctr., Ltd. v. Promologics, Inc., No. 16 C 9281, 2018 U.S. Dist. LEXIS
120590, at *16 (N.D. Ill. July 19, 2018) (bifurcating discovery in TCPA case where “some
limited, first-stage production could stave off substantial wasted efforts”).
                                                 8
       Case 3:19-cv-00066-CAR Document 40 Filed 12/05/19 Page 9 of 42



Dated: December 5, 2019                  Respectfully Submitted,

                                         BERMAN FINK VAN HORN P.C.

                                         /s/_Benjamin I. Fink_________________
                                         BENJAMIN I. FINK
                                         Georgia Bar No. 261090
                                         MALONE W. ALLEN
                                         Georgia Bar No. 921070
                                         3475 Piedmont Road, N.E., Suite 1100
                                         Atlanta, GA 30305
                                         T: 404-261-7588
                                         F: 404-233-1943
                                         bfink@bfvlaw.com
                                         mallen@bfvlaw.com

                                         and

                                         Joseph P. Bowser, Pro Hac Vice
                                         Roth Jackson Gibbons Condlin, PLC
                                         1519 Summit Avenue, Suite 102
                                         Richmond, VA 23230
                                         T: 804-441-8701
                                         F: 804-441-8438
                                         jbowser@rothjackson.com

                                         and

                                         Genevieve C. Bradley, Pro Hac Vice
                                         Roth Jackson Gibbons Condlin, PLC
                                         8200 Greensboro Drive, Suite 820
                                         McLean, VA 22102
                                         T: 703-485-3531
                                         F: 703-485-3525
                                         gbradley@rothjackson.com

                                         Counsel for Defendants Matrix Warranty
                                         Solutions, Inc. and Valiant Automotive LLC




                                     9
        Case 3:19-cv-00066-CAR Document 40 Filed 12/05/19 Page 10 of 42



                                      CERTIFICATE OF SERVICE

       I hereby certify that on December 5, 2019, the foregoing Reply in Support of Their

Motion to Stay was filed through the Court’s electronic filing system and will be sent

electronically to the parties via the Court's electronic filing system.

       Anthony I. Paronich, Pro Hac Vice
       PARONICH LAW, P.C.
       350 Lincoln Street, Suite 2400
       Hingham, Massachusetts 02043
       T: (617) 738-7080
       anthony@paronichlaw.com

       and

       Andrew W. Heidarpour, Pro Hac Vice
       HEIDARPOUR LAW FIRM, PPC
       1300 Pennsylvania Avenue NW, Suite #190-318
       Washington, DC 20004
       T: (202) 234-2727
       aheidarpour@hlfirm.com

       and

       Steven H. Koval
       3575 Piedmont Road
       Building 15, Suite 120
       Atlanta, GA 30305
       T: (404) 513-6651
       shkoval@aol.com

       Counsel for Plaintiff

       and




                                                  10
Case 3:19-cv-00066-CAR Document 40 Filed 12/05/19 Page 11 of 42



James J. Leonard
Adam Gajadharsingh
BARNES & THORNBURG LLP
3475 Piedmont Road N.E., Suite 1700
Atlanta, GA 30305
T: (404) 846-1693
jimleonard@btlaw.com
adam.gajadharsingh@btlaw.com

and

David P. Reiner, Pro Hac Vice
Reiner & Reiner, P.A.
One Datran Center
9100 South Dadeland Blvd., Suite 901
Miami, FL 33156
T: (305) 670-8282
dpr@reinerslaw.com

Counsel for Defendant Michael Kasick


                                            /s/_Malone W. Allen____
                                            MALONE W. ALLEN




                                       11
Case 3:19-cv-00066-CAR Document 40 Filed 12/05/19 Page 12 of 42




           EXHIBIT 1
         Case 3:19-cv-00066-CAR Document 40 Filed 12/05/19 Page 13 of 42



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF GEORGIA
                                     ATHENS DIVISION

GENE THROWER, individually and on                  :
behalf of others similarly situated,               :   CIVIL ACTION FILE NO. 3:19-cv-00066-
                                                   :   CAR
       Plaintiff,                                  :
                                                   :
v.                                                 :
                                                   :
MATRIX WARRANTY SOLUTIONS, INC.                    :
d/b/a ELEMENT PROTECTION, VALIANT                  :
AUTO LLC d/b/a AUTOMOTIVE                          :
SERVICES CENTER, and MICHAEL                       :
KASICK                                             :
                                                   :
       Defendants.                                 :
                                                   /

        FIRST SET OF DISCOVERY TO MATRIX WARRANTY SOLUTIONS, INC.

       Pursuant Federal Rules of Civil Procedure (“Rules”) 26, 33 and 34, Plaintiff’s First Set of

Discovery to Matrix Warranty Solutions, Inc. is hereby propounded to you and your attorneys of

record. This discovery is intended to draw upon the combined knowledge of you, your agents and

your attorneys.


                           INSTRUCTIONS FOR INTERROGATORIES

       1.         Pursuant to Rule 33, submit your answers to the interrogatories herein in writing and

under oath to the undersigned counsel within 30 days of the date of service on you. If any of these

interrogatories cannot be answered in full, then you should answer to the fullest extent possible,

specifying the reasons for your inability to answer the remainder and stating whatever information

or knowledge you have concerning the unanswered portion or portions. In answering these

interrogatories, furnish such information as is available to you, regardless of whether this

information is obtained directly by you, through your agents or representatives or by any of your
         Case 3:19-cv-00066-CAR Document 40 Filed 12/05/19 Page 14 of 42



attorneys. For each interrogatory, please identify all persons who provided information used in

answering it.

        2.      These interrogatories are continuing in nature. In accordance with Rule 26, you are

required to supplement your answers to the interrogatories when new or additional information

becomes known to you.

                   INSTRUCTIONS FOR REQUESTS FOR PRODUCTION

        3.      Pursuant to Rule 34(b)(2)(B), on the date production is due, Defendant shall produce

all the responsive documents or specify a reasonable date certain on which they will be produced.

        4.      In accordance with Rule 34(b), you shall provide written responses to the following

requests and shall produce the requested documents as they are kept in the ordinary and usual

course of business or shall organize and label the documents to correspond with the categories in

this request.

        5.      Defendant is required to produce all the requested documents that are in its

possession, custody or control.

        6.      All requests for computerized data are to be produced in a computer-readable

format. Fidelity, quality, color, resolution and metadata should not be degraded, destroyed or lost.

If any SQL scripts or other queries are executed to export the information for production, disclose

the code executed. If you believe that any transformation of ESI is required before production—for

instance, if you believe that certain ESI must be reduced to a screenshot before production—please

meet and confer with us right away.

        7.      A draft and a final version are two distinct documents.

        8.      If Defendant withholds the production of any responsive document on the grounds

that the document is privileged or otherwise protected, Defendant shall state in a privilege log the

nature of the claim of privilege or protection; the type and nature of the document; the date of the


                                                  2
           Case 3:19-cv-00066-CAR Document 40 Filed 12/05/19 Page 15 of 42



document; the author(s), the addressee(s), and recipient(s) of the document; the document’s present

location; and any other information that will enable Plaintiff and the Court to assess the

applicability of the privilege or protection.

          9.     If a document responsive to these requests was at any time in your possession,

custody or control but is no longer available for production in its original condition, state the

following information:

                a. whether it has been altered, tampered with, edited, manipulated, destroyed and/or

                    deleted;

                b. if so, how, why, when, where and by whom; and

                c. what remedial measures, if any, have been taken to prevent similar occurrences in

                    the future.

          10.    These requests shall be deemed continuing so as to require seasonable supplemental

responses as Defendant or its attorneys obtain further information or materials from the time its

answers are served through trial.



                                            DEFINITIONS

          The following terms shall have the following meanings, even when not capitalized or

bolded:

          11.    “Defendant” means the defendant named in this lawsuit who is being served with

these requests and includes, without limitation, any of its past or present offices, locations,

divisions, affiliates, subsidiaries, successors, predecessors, partners, joint venturers, officers,

directors, employees, agents, attorneys or representatives.

          12.    “Describe” means to identify and explain fully the characteristics, nature and

substance of a given thing, action, communication or event, to set forth all details, physical


                                                    3
             Case 3:19-cv-00066-CAR Document 40 Filed 12/05/19 Page 16 of 42



properties and dimensions of a physical thing inquired about, and to specify all pertinent dates,

locations, causes, purposes, effects and results of the thing, action, communication or event

inquired about.

        13.      “Document” means any writing as defined in Rule 34(a)(1)(A), however produced,

reproduced, archived or stored, within your possession or subject to your control, of which you

have knowledge or to which you now have or previously had access, including all ESI.

        14.      “Identify” (when used in reference to a document) means to state the date of

preparation of the document, its author, the sender (if any), the recipient (if any), the nature of the

document (e.g., letter, memorandum or tape) and other means of identification sufficient to specify

the document for purposes of a request for production, and to further state its present location and

custodian. If any such document was, but no longer is, in your possession or custody or subject to

your control, describe what disposition was made of it and give the name, address and telephone

number of the person presently having possession, custody or control of the document.

        15.      “Identify” (when used in reference to an natural person) means to state that person’s

full name, title, business address, telephone number, email address, occupation and employer, along

with a statement of whether that person is represented by your counsel in this litigation.

        16.      “Identify” (when used in reference to an entity) means to state the entity’s full

name, address, telephone number, state of incorporation or organization and web address. Unless it

otherwise appears from the context, a request for the identity of a person relates to all persons in the

relevant classification or category, and the request for the identity of an entity includes all affiliated

entities.

        17.      “Electronically stored information” or “ESI” means any electronic document and

includes, without limitation, the following:

        a.       Activity listings of email receipts and/or transmittals;


                                                     4
             Case 3:19-cv-00066-CAR Document 40 Filed 12/05/19 Page 17 of 42



        b.       Output resulting from the use of any software program (whether such program is

hosted locally, on a dedicated server, in the cloud, or otherwise), including without limitation word

processing documents (such as Google Docs or Microsoft Word), notes (such as Apple Notes or

Evernote), task lists (such as Asana or Trello), calendar entries, slideshows (such as PowerPoint or

Keynote), spreadsheets, database files, charts, graphs, outlines, email, SMS, MMS, social media

(including, but not limited to, Facebook, LinkedIn, Twitter and Snapchat), instant messaging

(including, but not limited to, Google Hangouts, Slack and Yammer), voicemails, bulletin board

programs, operating systems, source code, PRF files, PRC files, batch files, ASCII files, and all

miscellaneous media on which they reside and regardless of whether such electronic data exist in

an active file, archived file, deleted file or file fragment; and

        c.       Any and all items stored on computer memories, hard disks, network servers,

individual computer workstations or clients, thumb drives, jump drives, CDs, DVDs, cloud servers,

floppy disks, CD-ROMs, magnetic tape, microfiche or any other vehicle for digital data storage

and/or transmittal, including without limitation a personal digital assistant, smartphone and/or

tablet (e.g., iPhone, Droid, Blackberry, Galaxy, HTC, iPad, iPod, Kindle, Nook or other device). To

minimize redundant work for all parties, Plaintiff requests that ESI be processed and produced in a

manner that preserves all metadata and that the parties confer regarding the production of metadata

and the form of any electronic production before the gathering or processing of ESI.

In each instance (a) through (c) above, information is ESI regardless of whether or not it is

ostensibly (1) professional or personal; (2) local, remote or cloud-based; (3) archival or not; (4) in

English, Spanish or another language.

        18.      “Or” means and/or.

        19.      “Person” means any natural person or legal entity, including, without limitation, any

business or governmental entity or association.


                                                     5
         Case 3:19-cv-00066-CAR Document 40 Filed 12/05/19 Page 18 of 42



        20.       “Plaintiff” means the Plaintiff in this lawsuit.

        21.       “Policy” means any instruction, practice, procedure, directive, routine, guideline,

rule, course of conduct or code of conduct that was or has been recognized, adopted, issued or

followed by you—regardless of whether written or unwritten, formal or informal, recorded or

unrecorded.

        22.       “TCPA” means the Telephone Consumer Protection Act, 47 U.S.C. § 227.

        23.       “Telemarketing” means a call, SMS, MMS, fax or other telecommunication that

could have generated or was intended to generate leads, customers or sales for you within the

United States. A communication is telemarketing even though it (1) had other, additional purposes

(e.g., fulfillment of a partially completed transaction or verification of information); (2) was to a

person who had consented to receive it; (3) was to a person who had a prior existing business

relationship with you; (4) was not made by you; and/or (5) was not made for your exclusive or

direct benefit.

        24.       “Third party” means any natural person, partnership, association, corporation, joint

venture, or other business or legal entity not owned or controlled by you.

        25.       “Vendor” means any third party under contract with, hired by, employed by, paid

by or working for you, directly or indirectly, for purposes of telemarketing or phone-based

activities or services, including, but not limited to, generating leads, warm transfers, hot transfers or

any other call transfers, making outbound telemarketing calls, or tracking or aggregating data

related to any of those activities, including, but not limited to, any co-defendant.

        26.       “You” means the entity to which these requests are propounded and includes,

without limitation, any of its past or present offices, locations, divisions, affiliates, subsidiaries,

successors, predecessors, partners, joint venturers, officers, directors, employees, agents, attorneys

or representatives.


                                                      6
         Case 3:19-cv-00066-CAR Document 40 Filed 12/05/19 Page 19 of 42



       27.       All other words shall have their ordinary definition as defined by Merriam-

Webster’s online dictionary, located at http://www.merriam-webster.com/.

                                    RELEVANT TIME PERIOD

       Unless otherwise indicated, these requests shall pertain to the time period starting four years

before the filing of the original complaint in this case and continuing through the present and shall

include all documents and information that relate in whole or in part to such period, or to events or

circumstances during such period, even though dated, prepared, generated or received outside of

that period.

                                       INTERROGATORIES

       1.        Identify each and every person who provided the information to answer

interrogatories in this case and specify the interrogatories about which each such person provided

information.

       ANSWER:



       2.        Identify and describe the work of Valiant Auto LLC.

       ANSWER:



       3.        Identify all third parties or sub-vendors used by Valiant Auto LLC in the course of

telemarketing.

       ANSWER:



       4.        Identify by make, model, structure and location the system(s), platform(s), and/or

equipment used by you, or any vendor, to place telemarketing calls to Mr. Thrower.

       ANSWER:


                                                   7
         Case 3:19-cv-00066-CAR Document 40 Filed 12/05/19 Page 20 of 42




       5.      Identify each of the individuals that spoke with Mr. Thrower from your company or

any of their vendors during or regarding the telemarketing calls.

       ANSWER:



       6.      If you contend that Plaintiff provided consent to receive solicitation telephone calls,

state all facts in support of that contention and identify the date(s) on which and the means by

which you contend consent was obtained.

       ANSWER:



       7.      Identify any person (whether employed by you or not) whom you have disciplined,

reprimanded, or taken similar action against for engaging in, facilitating, or allowing allegedly

unlawful or unauthorized telemarketing to occur. In your answer, please identify all persons

involved in any investigation, describe the reasons for your disciplinary action or reprimand, and

describe the action taken against the person.

       ANSWER:



       8.      State all facts in support of any affirmative defenses you have raised.

       ANSWER:



       9.      In response to which (if any) requests for production in this case have you produced

no responsive documents?

       ANSWER:




                                                  8
         Case 3:19-cv-00066-CAR Document 40 Filed 12/05/19 Page 21 of 42



       10.     How many new customers have you received from Valiant Auto LLC.

       ANSWER:


                                     DOCUMENT REQUESTS

       1.      Please produce all non-attorney-client-privileged documents identified in or used to

research or draft responses to interrogatories in this case.

       RESPONSE:



       2.      Please produce all documents supporting or contradicting any affirmative defense

made in any answer by you to any complaint in this case.

       RESPONSE:



       3.      Please produce all documents related to Plaintiff, including, but not limited to, all

documents evidencing your relationship with Plaintiff or your investigation into telemarketing calls

made to Plaintiff.

       RESPONSE:


       4.      Please produce all documents relating to telemarketing training provided to your

employees or vendors.

       RESPONSE:



       5.      Please produce all documents related to policies for compliance with the TCPA or

the FCC’s regulations thereunder and all documents necessary to construct a timeline of when each

policy was in force. This request specifically includes, but is not limited to, policies related to the

following:


                                                    9
            Case 3:19-cv-00066-CAR Document 40 Filed 12/05/19 Page 22 of 42



       a.       the frequency with which calls are placed to the same number;

       b.       scripts;

       c.       reasons triggering the addition of a person’s name or telephone number to the list of

those receiving calls;

       d.       when and how calls would be placed (e.g., the vendor, equipment, computer system,

or other program, etc.);

       e.       compliance with the TCPA, including, but not limited to the rules, regulations,

opinions, advisories, comments or filings of the Federal Communications Commission that relate to

the TCPA or 47 C.F.R. § 64.1200;

       f.       obtaining or verifying prior express consent;

       g.       determining whether a person has revoked consent and/or opted out from receiving

calls from;

       h.       placing automated calls to persons who have revoked consent and/or opted out; or

       i.       complying with E-SIGN Act, 15 U.S.C. §§ 7001 et seq.

       RESPONSE:



       6.       Please produce your do-not-call policy.

       RESPONSE:



       7.       Please produce all documents relating to the number of customers or amount of

revenue acquired by you from telemarketing.

       RESPONSE:


       8.       Please produce all data dictionaries or keys to data tables for:



                                                   10
            Case 3:19-cv-00066-CAR Document 40 Filed 12/05/19 Page 23 of 42



       a.       each system, platform, and/or equipment used by you, or any vendor, to send

telemarketing, or to store data about telemarketing; and

       b.       each database, list, system, platform, and/or equipment used by you, or any vendor,

to store data about a person’s purported consent to receiving telemarketing.

       RESPONSE:


       9.       Please produce all documents relating to your failure, alleged failure, or possible

failure by you, or any vendor, to comply with your policies related to telemarketing.

       RESPONSE:



       10.      Please produce all documents relating to the failure, alleged failure, or possible

failure of your vendors to comply with any agreements, contracts, statements of work, policies or

other instruction(s) related to telemarketing or lead generation.

       RESPONSE:



       11.      Please produce all documents relating to complaints or do-not-call requests

concerning telemarketing, including, but not limited to, lists or databases containing complaints and

metadata about them, and information identifying the complainants. This request includes any

complaints to you by mail, email, live call, IVR, SMS, web form, social media, FCC, FTC, CFPB,

state attorney general, BBB or any other source.

       RESPONSE:



       12.      Please produce all documents constituting or relating to audits, investigations,

inquiries, or studies, by you or any third party including, but not limited to, any independent



                                                   11
         Case 3:19-cv-00066-CAR Document 40 Filed 12/05/19 Page 24 of 42



auditor, law firm, or governmental agency, regarding the compliance by you, or any third party or

vendor acting on your behalf, with the TCPA or any other state or federal laws or regulations

regulating telemarketing. This request is not limited to audits, investigations, inquiries and studies

commissioned or directed by you.

       RESPONSE:



       13.     Please produce all documents necessary to identify all TCPA lawsuits filed against

you.

       RESPONSE:



       14.     Please produce all documents relating to training provided to Valiant Auto LLC.

       RESPONSE:


       15.     All contracts or documents representing agreements regarding Valiant Auto LLC.

       RESPONSE:



       16.     All communications with Valiant Auto LLC regarding telemarketing or customer

acquisition.

       RESPONSE:



       17.     All internal communications at your company regarding Valiant Auto LLC.

       RESPONSE:




                                                  12
         Case 3:19-cv-00066-CAR Document 40 Filed 12/05/19 Page 25 of 42



       18.     Please produce all documents relating to insurance coverage of the acts alleged by

Plaintiff, including, but not limited to, all potentially applicable policies issued by any insurer and

all communications with any such insurers, including, but not limited to, reservation-of-rights

letters, regardless of whether or not such coverage purports to exclude the acts alleged in this

matter and regardless of whether or not such insurers have declined coverage in this matter.

       RESPONSE:



       19.     Please produce all indemnification agreements under which a third party may be

responsible for satisfying all or part of a judgment that may be entered against you in this action,

and all communications with those third parties.

       RESPONSE:


       20.     Please produce all letters, emails, voicemails, text messages, instant messages, social

media messages and other communications between you and any vendor concerning automated

and/or telemarketing calls.

       RESPONSE:


       21.     Please produce all documents relating to the number of customers or amount of

revenue acquired by you from Valiant Auto LLC.

       RESPONSE:



 Dated: November 26, 2019

                                               PLAINTIFF,
                                               By his attorneys

                                               /s/ Anthony I. Paronich
                                               Anthony I. Paronich


                                                   13
         Case 3:19-cv-00066-CAR Document 40 Filed 12/05/19 Page 26 of 42



                                            Paronich Law, P.C.
                                            350 Lincoln Street, Suite 2400
                                            Hingham, MA 02043
                                            (508) 221-1510
                                            anthony@paronichlaw.com


                                 CERTIFICATE OF SERVICE

       I hereby certify that on November 26, 2019, I electronically served the foregoing on counsel

of record.



                                            /s/ Anthony I. Paronich
                                            Anthony I. Paronich




                                                14
Case 3:19-cv-00066-CAR Document 40 Filed 12/05/19 Page 27 of 42




           EXHIBIT 2
         Case 3:19-cv-00066-CAR Document 40 Filed 12/05/19 Page 28 of 42



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                  ATHENS DIVISION

GENE THROWER, individually and on                 :
behalf of others similarly situated,              :   CIVIL ACTION FILE NO. 3:19-cv-00066-
                                                  :   CAR
       Plaintiff,                                 :
                                                  :
v.                                                :
                                                  :
MATRIX WARRANTY SOLUTIONS, INC.                   :
d/b/a ELEMENT PROTECTION, VALIANT                 :
AUTO LLC d/b/a AUTOMOTIVE                         :
SERVICES CENTER, and MICHAEL                      :
KASICK                                            :
                                                  :
       Defendants.                                :
                                                  /

                    FIRST SET OF DISCOVERY TO VALIANT AUTO LLC

       Pursuant Federal Rules of Civil Procedure (“Rules”) 26, 33 and 34, Plaintiff’s First Set of

Discovery to Valiant Auto LLC is hereby propounded to you and your attorneys of record. This

discovery is intended to draw upon the combined knowledge of you, your agents and your

attorneys.


                         INSTRUCTIONS FOR INTERROGATORIES

       1.      Pursuant to Rule 33, submit your answers to the interrogatories herein in writing and

under oath to the undersigned counsel within 30 days of the date of service on you. If any of these

interrogatories cannot be answered in full, then you should answer to the fullest extent possible,

specifying the reasons for your inability to answer the remainder and stating whatever information

or knowledge you have concerning the unanswered portion or portions. In answering these

interrogatories, furnish such information as is available to you, regardless of whether this

information is obtained directly by you, through your agents or representatives or by any of your
         Case 3:19-cv-00066-CAR Document 40 Filed 12/05/19 Page 29 of 42



attorneys. For each interrogatory, please identify all persons who provided information used in

answering it.

        2.      These interrogatories are continuing in nature. In accordance with Rule 26, you are

required to supplement your answers to the interrogatories when new or additional information

becomes known to you.

                   INSTRUCTIONS FOR REQUESTS FOR PRODUCTION

        3.      Pursuant to Rule 34(b)(2)(B), on the date production is due, Defendant shall produce

all the responsive documents or specify a reasonable date certain on which they will be produced.

        4.      In accordance with Rule 34(b), you shall provide written responses to the following

requests and shall produce the requested documents as they are kept in the ordinary and usual

course of business or shall organize and label the documents to correspond with the categories in

this request.

        5.      Defendant is required to produce all the requested documents that are in its

possession, custody or control.

        6.      All requests for computerized data are to be produced in a computer-readable

format. Fidelity, quality, color, resolution and metadata should not be degraded, destroyed or lost.

If any SQL scripts or other queries are executed to export the information for production, disclose

the code executed. If you believe that any transformation of ESI is required before production—for

instance, if you believe that certain ESI must be reduced to a screenshot before production—please

meet and confer with us right away.

        7.      A draft and a final version are two distinct documents.

        8.      If Defendant withholds the production of any responsive document on the grounds

that the document is privileged or otherwise protected, Defendant shall state in a privilege log the

nature of the claim of privilege or protection; the type and nature of the document; the date of the


                                                  2
           Case 3:19-cv-00066-CAR Document 40 Filed 12/05/19 Page 30 of 42



document; the author(s), the addressee(s), and recipient(s) of the document; the document’s present

location; and any other information that will enable Plaintiff and the Court to assess the

applicability of the privilege or protection.

          9.     If a document responsive to these requests was at any time in your possession,

custody or control but is no longer available for production in its original condition, state the

following information:

                a. whether it has been altered, tampered with, edited, manipulated, destroyed and/or

                    deleted;

                b. if so, how, why, when, where and by whom; and

                c. what remedial measures, if any, have been taken to prevent similar occurrences in

                    the future.

          10.    These requests shall be deemed continuing so as to require seasonable supplemental

responses as Defendant or its attorneys obtain further information or materials from the time its

answers are served through trial.



                                            DEFINITIONS

          The following terms shall have the following meanings, even when not capitalized or

bolded:

          11.    “Defendant” means the defendant named in this lawsuit who is being served with

these requests and includes, without limitation, any of its past or present offices, locations,

divisions, affiliates, subsidiaries, successors, predecessors, partners, joint venturers, officers,

directors, employees, agents, attorneys or representatives.

          12.    “Describe” means to identify and explain fully the characteristics, nature and

substance of a given thing, action, communication or event, to set forth all details, physical


                                                    3
             Case 3:19-cv-00066-CAR Document 40 Filed 12/05/19 Page 31 of 42



properties and dimensions of a physical thing inquired about, and to specify all pertinent dates,

locations, causes, purposes, effects and results of the thing, action, communication or event

inquired about.

        13.      “Document” means any writing as defined in Rule 34(a)(1)(A), however produced,

reproduced, archived or stored, within your possession or subject to your control, of which you

have knowledge or to which you now have or previously had access, including all ESI.

        14.      “Identify” (when used in reference to a document) means to state the date of

preparation of the document, its author, the sender (if any), the recipient (if any), the nature of the

document (e.g., letter, memorandum or tape) and other means of identification sufficient to specify

the document for purposes of a request for production, and to further state its present location and

custodian. If any such document was, but no longer is, in your possession or custody or subject to

your control, describe what disposition was made of it and give the name, address and telephone

number of the person presently having possession, custody or control of the document.

        15.      “Identify” (when used in reference to an natural person) means to state that person’s

full name, title, business address, telephone number, email address, occupation and employer, along

with a statement of whether that person is represented by your counsel in this litigation.

        16.      “Identify” (when used in reference to an entity) means to state the entity’s full

name, address, telephone number, state of incorporation or organization and web address. Unless it

otherwise appears from the context, a request for the identity of a person relates to all persons in the

relevant classification or category, and the request for the identity of an entity includes all affiliated

entities.

        17.      “Electronically stored information” or “ESI” means any electronic document and

includes, without limitation, the following:

        a.       Activity listings of email receipts and/or transmittals;


                                                     4
             Case 3:19-cv-00066-CAR Document 40 Filed 12/05/19 Page 32 of 42



        b.       Output resulting from the use of any software program (whether such program is

hosted locally, on a dedicated server, in the cloud, or otherwise), including without limitation word

processing documents (such as Google Docs or Microsoft Word), notes (such as Apple Notes or

Evernote), task lists (such as Asana or Trello), calendar entries, slideshows (such as PowerPoint or

Keynote), spreadsheets, database files, charts, graphs, outlines, email, SMS, MMS, social media

(including, but not limited to, Facebook, LinkedIn, Twitter and Snapchat), instant messaging

(including, but not limited to, Google Hangouts, Slack and Yammer), voicemails, bulletin board

programs, operating systems, source code, PRF files, PRC files, batch files, ASCII files, and all

miscellaneous media on which they reside and regardless of whether such electronic data exist in

an active file, archived file, deleted file or file fragment; and

        c.       Any and all items stored on computer memories, hard disks, network servers,

individual computer workstations or clients, thumb drives, jump drives, CDs, DVDs, cloud servers,

floppy disks, CD-ROMs, magnetic tape, microfiche or any other vehicle for digital data storage

and/or transmittal, including without limitation a personal digital assistant, smartphone and/or

tablet (e.g., iPhone, Droid, Blackberry, Galaxy, HTC, iPad, iPod, Kindle, Nook or other device). To

minimize redundant work for all parties, Plaintiff requests that ESI be processed and produced in a

manner that preserves all metadata and that the parties confer regarding the production of metadata

and the form of any electronic production before the gathering or processing of ESI.

In each instance (a) through (c) above, information is ESI regardless of whether or not it is

ostensibly (1) professional or personal; (2) local, remote or cloud-based; (3) archival or not; (4) in

English, Spanish or another language.

        18.      “Or” means and/or.

        19.      “Person” means any natural person or legal entity, including, without limitation, any

business or governmental entity or association.


                                                     5
         Case 3:19-cv-00066-CAR Document 40 Filed 12/05/19 Page 33 of 42



        20.       “Plaintiff” means the Plaintiff in this lawsuit.

        21.       “Policy” means any instruction, practice, procedure, directive, routine, guideline,

rule, course of conduct or code of conduct that was or has been recognized, adopted, issued or

followed by you—regardless of whether written or unwritten, formal or informal, recorded or

unrecorded.

        22.       “TCPA” means the Telephone Consumer Protection Act, 47 U.S.C. § 227.

        23.       “Telemarketing” means a call, SMS, MMS, fax or other telecommunication that

could have generated or was intended to generate leads, customers or sales for you within the

United States. A communication is telemarketing even though it (1) had other, additional purposes

(e.g., fulfillment of a partially completed transaction or verification of information); (2) was to a

person who had consented to receive it; (3) was to a person who had a prior existing business

relationship with you; (4) was not made by you; and/or (5) was not made for your exclusive or

direct benefit.

        24.       “Third party” means any natural person, partnership, association, corporation, joint

venture, or other business or legal entity not owned or controlled by you.

        25.       “Vendor” means any third party under contract with, hired by, employed by, paid

by or working for you, directly or indirectly, for purposes of telemarketing or phone-based

activities or services, including, but not limited to, generating leads, warm transfers, hot transfers or

any other call transfers, making outbound telemarketing calls, or tracking or aggregating data

related to any of those activities, including, but not limited to, any co-defendant.

        26.       “You” means the entity to which these requests are propounded and includes,

without limitation, any of its past or present offices, locations, divisions, affiliates, subsidiaries,

successors, predecessors, partners, joint venturers, officers, directors, employees, agents, attorneys

or representatives.


                                                      6
         Case 3:19-cv-00066-CAR Document 40 Filed 12/05/19 Page 34 of 42



       27.     All other words shall have their ordinary definition as defined by Merriam-

Webster’s online dictionary, located at http://www.merriam-webster.com/.

                                   RELEVANT TIME PERIOD

       Unless otherwise indicated, these requests shall pertain to the time period starting four years

before the filing of the original complaint in this case and continuing through the present and shall

include all documents and information that relate in whole or in part to such period, or to events or

circumstances during such period, even though dated, prepared, generated or received outside of

that period.

                                      INTERROGATORIES

       1.      Identify each and every person who provided the information to answer

interrogatories in this case and specify the interrogatories about which each such person provided

information.

       ANSWER:



       2.      Identify and describe the work of Michael Kasick, and any calling center that he

worked for, provided to you.

       ANSWER:



       3.      Identify all third parties or sub-vendors used by Michael Kasick, and any calling

center that he worked for.

       ANSWER:



       4.      Identify by make, model, structure and location the system(s), platform(s), and/or

equipment used by you, or any vendor, to place telemarketing calls to Mr. Thrower.


                                                  7
         Case 3:19-cv-00066-CAR Document 40 Filed 12/05/19 Page 35 of 42



       ANSWER:



       5.      Identify each of the individuals that spoke with Mr. Thrower from your company or

any of their vendors during or regarding the telemarketing calls.

       ANSWER:



       6.      If you contend that Plaintiff provided consent to receive solicitation telephone calls,

state all facts in support of that contention and identify the date(s) on which and the means by

which you contend consent was obtained.

       ANSWER:



       7.      Identify any person (whether employed by you or not) whom you have disciplined,

reprimanded, or taken similar action against for engaging in, facilitating, or allowing allegedly

unlawful or unauthorized telemarketing to occur. In your answer, please identify all persons

involved in any investigation, describe the reasons for your disciplinary action or reprimand, and

describe the action taken against the person.

       ANSWER:



       8.      State all facts in support of any affirmative defenses you have raised.

       ANSWER:



       9.      In response to which (if any) requests for production in this case have you produced

no responsive documents?

       ANSWER:


                                                  8
         Case 3:19-cv-00066-CAR Document 40 Filed 12/05/19 Page 36 of 42




       10.     How many new customers or leads have you received from Michael Kasick, and any

calling center that he worked for.

       ANSWER:



       11.     How many new customers or leads have you provided to Matrix Warranty.

       ANSWER:




                                     DOCUMENT REQUESTS

       1.      Please produce all non-attorney-client-privileged documents identified in or used to

research or draft responses to interrogatories in this case.

       RESPONSE:



       2.      Please produce all documents supporting or contradicting any affirmative defense

made in any answer by you to any complaint in this case.

       RESPONSE:



       3.      Please produce all documents related to Plaintiff, including, but not limited to, all

documents evidencing your relationship with Plaintiff or your investigation into telemarketing calls

made to Plaintiff.

       RESPONSE:


       4.      Please produce all documents relating to telemarketing training provided to your

employees or vendors.


                                                    9
            Case 3:19-cv-00066-CAR Document 40 Filed 12/05/19 Page 37 of 42



       RESPONSE:



       5.       Please produce all documents related to policies for compliance with the TCPA or

the FCC’s regulations thereunder and all documents necessary to construct a timeline of when each

policy was in force. This request specifically includes, but is not limited to, policies related to the

following:

       a.       the frequency with which calls are placed to the same number;

       b.       scripts;

       c.       reasons triggering the addition of a person’s name or telephone number to the list of

those receiving calls;

       d.       when and how calls would be placed (e.g., the vendor, equipment, computer system,

or other program, etc.);

       e.       compliance with the TCPA, including, but not limited to the rules, regulations,

opinions, advisories, comments or filings of the Federal Communications Commission that relate to

the TCPA or 47 C.F.R. § 64.1200;

       f.       obtaining or verifying prior express consent;

       g.       determining whether a person has revoked consent and/or opted out from receiving

calls from;

       h.       placing automated calls to persons who have revoked consent and/or opted out; or

       i.       complying with E-SIGN Act, 15 U.S.C. §§ 7001 et seq.

       RESPONSE:



       6.       Please produce your do-not-call policy.

       RESPONSE:


                                                   10
            Case 3:19-cv-00066-CAR Document 40 Filed 12/05/19 Page 38 of 42




       7.       Please produce all documents relating to the number of customers or amount of

revenue acquired by you from telemarketing.

       RESPONSE:


       8.       Please produce all data dictionaries or keys to data tables for:

       a.       each system, platform, and/or equipment used by you, or any vendor, to send

telemarketing, or to store data about telemarketing; and

       b.       each database, list, system, platform, and/or equipment used by you, or any vendor,

to store data about a person’s purported consent to receiving telemarketing.

       RESPONSE:


       9.       Please produce all documents relating to your failure, alleged failure, or possible

failure by you, or any vendor, to comply with your policies related to telemarketing.

       RESPONSE:



       10.      Please produce all documents relating to the failure, alleged failure, or possible

failure of your vendors to comply with any agreements, contracts, statements of work, policies or

other instruction(s) related to telemarketing or lead generation.

       RESPONSE:



       11.      Please produce all documents relating to complaints or do-not-call requests

concerning telemarketing, including, but not limited to, lists or databases containing complaints and

metadata about them, and information identifying the complainants. This request includes any




                                                   11
         Case 3:19-cv-00066-CAR Document 40 Filed 12/05/19 Page 39 of 42



complaints to you by mail, email, live call, IVR, SMS, web form, social media, FCC, FTC, CFPB,

state attorney general, BBB or any other source.

       RESPONSE:



       12.     Please produce all documents constituting or relating to audits, investigations,

inquiries, or studies, by you or any third party including, but not limited to, any independent

auditor, law firm, or governmental agency, regarding the compliance by you, or any third party or

vendor acting on your behalf, with the TCPA or any other state or federal laws or regulations

regulating telemarketing. This request is not limited to audits, investigations, inquiries and studies

commissioned or directed by you.

       RESPONSE:



       13.     Please produce all documents necessary to identify all TCPA lawsuits filed against

you.

       RESPONSE:



       14.     Please produce all documents relating to training provided to Michael Kasick or any

calling center that he worked for.

       RESPONSE:


       15.     Please produce all documents relating to training provided from Matrix Warranty

regarding telemarketing.

       RESPONSE:




                                                   12
         Case 3:19-cv-00066-CAR Document 40 Filed 12/05/19 Page 40 of 42



       16.     All contracts or documents representing agreements regarding Michael Kasick, and

any calling center that he worked for.

       RESPONSE:



       17.     All contracts or documents representing agreements regarding Matrix Warranty.

       RESPONSE:



       18.     All communications with Michael Kasick, or any calling center that he worked for,

regarding telemarketing or customer acquisition.

       RESPONSE:



       19.     All communications with Matrix Warranty regarding telemarketing or customer

acquisition.

       RESPONSE:



       20.     All internal communications at your company regarding Michael Kasick, or any

calling center that he worked for.

       RESPONSE:



       21.     All internal communications at your company regarding Matrix Warranty.

       RESPONSE:



       22.     Please produce all documents relating to insurance coverage of the acts alleged by

Plaintiff, including, but not limited to, all potentially applicable policies issued by any insurer and


                                                   13
         Case 3:19-cv-00066-CAR Document 40 Filed 12/05/19 Page 41 of 42



all communications with any such insurers, including, but not limited to, reservation-of-rights

letters, regardless of whether or not such coverage purports to exclude the acts alleged in this

matter and regardless of whether or not such insurers have declined coverage in this matter.

       RESPONSE:



       23.     Please produce all indemnification agreements under which a third party may be

responsible for satisfying all or part of a judgment that may be entered against you in this action,

and all communications with those third parties.

       RESPONSE:


       24.     Please produce all letters, emails, voicemails, text messages, instant messages, social

media messages and other communications between you and any vendor concerning automated

and/or telemarketing calls.

       RESPONSE:


       25.     Please produce all documents relating to the number of customers or leads acquired

by you from Michael Kasick, or any calling center that he worked for.

       RESPONSE:



       26.     Please produce all documents relating to the number of customers provided to

Matrix Warranty by you.

       RESPONSE:




 Dated: November 26, 2019


                                                   14
         Case 3:19-cv-00066-CAR Document 40 Filed 12/05/19 Page 42 of 42




                                            PLAINTIFF,
                                            By his attorneys

                                            /s/ Anthony I. Paronich
                                            Anthony I. Paronich
                                            Paronich Law, P.C.
                                            350 Lincoln Street, Suite 2400
                                            Hingham, MA 02043
                                            (508) 221-1510
                                            anthony@paronichlaw.com


                                 CERTIFICATE OF SERVICE

       I hereby certify that on November 26, 2019, I electronically served the foregoing on counsel

of record.



                                            /s/ Anthony I. Paronich
                                            Anthony I. Paronich




                                                15
